Name: 94/308/CFSP: Council Decision of 16 May 1994 adapting and extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: NA;  trade;  economic policy;  political framework;  political geography;  cooperation policy
 Date Published: 1994-05-30

 Avis juridique important|31994D030894/308/CFSP: Council Decision of 16 May 1994 adapting and extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina Official Journal L 134 , 30/05/1994 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 37 P. 0075 Swedish special edition: Chapter 11 Volume 37 P. 0075 COUNCIL DECISION of 16 May 1994 adapting and extending the application of Decision 93/603/CFSP concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (94/308/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles J.3 (3) and J.11 thereof, Having regard to Council Decision 93/603/CFSP of 8 November 1993 concerning the joint action decided on by the Council on the basis of Article J.3 of the Treaty on European Union on support for the convoying of humanitarian aid in Bosnia and Herzegovina (1), Having regard to Council Decision 93/729/CFSP of 20 December 1993 supplementing that joint action (2), Having regard to Decision 94/158/CFSP of 7 March 1994 extending the application of Decision 93/603/CFSP (3), HAS DECIDED AS FOLLOWS: 1. In view of developments in the situation in Bosnia and Herzegovina the joint action provided for in the above Decisions is hereby adapted so that up to ECU 32 million of the budget of ECU 48,3 million set by Decision 93/729/CFSP may also be used to provide initial support for the administration of the town of Mostar by the European Union. 2. The administration of this support action and in particular of the financial resources available for that purpose within the limits laid down shall be carried out as follows. The administrator shall assess the requirements and the means necessary for their financing and shall communicate those particulars to the Presidency. On the basis of those particulars the Presidency, assisted by an advisory working party composed of representatives of the Member States and in association with the Commission, shall issue guidelines, determine what measures are needed to meet those requirements and decide to release the amounts necessary to finance them one tranche at a time. The administrator shall carry out those measures and report regularly to the Presidency, which shall inform the Working Party. 3. The Member States' shares of the ECU 24,15 million to be contributed by them in accordance with this Decision, ECU 17 million of which shall be allocated to the administration of Mostar, shall be determined by means of the GNP scale. The Member States' contributions shall be paid into an account opened in the administrator's name. The Court of Auditors is invited to audit the administrator's accounts. 4. The application of Decision 93/603/CFSP thus adapted and extended shall be continued until 31 December 1994. 5. This Decision shall enter into force today. 6. This Decision shall be published in the Official Journal. Done at Brussels, 16 May 1994. For the Council The President Th. PANGALOS (1) OJ No L 286, 20. 11. 1993, p. 1.(2) OJ No L 339, 31. 12. 1993, p. 3.(3) OJ No L 70, 12. 3. 1994, p. 1.